Hart, J., (dissenting). Judge Wood and myself think that the assessment of benefits in this case was made upon an arbitrary basis. The zone system was adopted. The road ran through rich bottom lands in a high state of cultivation, and poor hill farms. The bottom lands and hill lands were placed in the same zone. No account was taken of the fact that some of the lands were cut up with slashes and sloughs. Timber lands and cut-over lands were placed in the same zone with lands in a'high state Of cultivation which had valuable houses and barns upon them. These facts are undisputed. It is true that some of the witnesses testified that the bottom lands and hill lands were equally benefited; that the lands which were all in cultivation were not benefited more than corresponding tracts cut up with slashes and sloughs, and that the proximity to the road caused the benefit to the lands, regardless of the quality of the soil or the topography of the earth. We do not think that their testimony is in accord ■yith common reason, and are of the opinion that it was an arbitrary act on the part of the commissioners to place all these different kinds of lands in the same zone. It is a matter of common knowledge that poor hill lands cannot pay the same taxes as rich bottom lands, and it follows that the benefits in such cases are not the same. It is also true that lands which are cut up with slashes and sloughs cannot pay the same amount of taxes as those tracts where all the land is susceptible of cultivation. A great preponderance of the evidence in the present case shows that the system of assessing benefits adopted will operate disastrously to the landowners, and will place a grievous burden upon them, instead of benefiting their lands. The assessment of benefits was made in an arbitrary and unreasonable manner within the rule in Lee Wilson Co. v. Road Imp. Dist. No. 1, 127 Ark. 310. It does not matter that witnesses swear that lands will be equally benefited by a road, if the situation and conditions described show otherwise.